DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner’s Note: The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275,277 (CCPA 1968)). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP 2123).  Therefore, Applicant, in preparing the response, must fully consider the entire disclosure of the 

Allowable Subject Matter
Claims 2-3, 7-9, 14-15, and 19-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-6, 10-13, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Golsch et al (20180099643) in view of 5.	DWM1001 System Overview and Performance (cited by Applicant). 
Regarding claim 1, Golsch et al discloses, a first user equipment (UE), comprising (fig. 1-23): 
a transceiver configured for performing ranging using a ranging period comprising a first control period, a ranging cycle comprising a plurality of time slots including a first time slot and a second time slot, and a second control period (¶  0007, 0013, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot); 
a memory; and a processor operatively coupled with the transceiver and the memory, wherein the processor (¶ 0063-0064) and the memory are configured to: 
transmit, via the transceiver, the first control period, to indicate the first time slot for transmitting a first ranging signal, the first ranging signal configured for determining a time-of-arrival of the first ranging signal at a second UE (¶ 0007-0008, 0013, 0065, 0182,  each sensor can be assigned a time slot to perform two-way ranging based on a unique identification code of the sensor, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot, ¶ 0065, 0073 and 0079, determine time of arrival data for signals received by multiple sensors); 
transmit, via the transceiver, the first ranging signal in the first time slot in the ranging cycle (¶ 0007, 0013 and 0182); 
receive, from a second UE via the transceiver, a second ranging signal in the second time slot in the ranging cycle that is different from the first time slot (¶ 0013 and 0182, the at least one sensor includes a first sensor and a second sensor and wherein the first sensor is configured to perform two-way ranging using IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot);
determine a first ToA of the second ranging signal when received by the first UE (¶ 0007, 0013, 0182,  each sensor can be assigned a time slot to perform two-way ranging based on a unique identification code of the sensor, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot, ¶ 0008, 0065, 0073 and 0079, determine time of arrival data for signals received by multiple sensors); and
transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0007, 0013, 0182,  each sensor can be assigned a time slot to perform two-way ranging based on a unique identification code of the sensor, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot, ¶ 0008, 0065, 0073 and 0079, determine time of arrival data for signals received by multiple sensors).
Golsch et al does not specifically disclose in detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle. 
In the same field of endeavor DWM1001 discloses in more detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (page 33-34, Beacon message; data slot map field, which indirectly “indicates the first time slot” by indicating which other slot are occupied; page 20, paragraph 5 that “each anchor listed in the group poll will (assuming it received the group poll) respond by sending a poll message in turn...”.). 
DWM1001 also discloses, transmit, via the transceiver, the first ranging signal in the first time slot in the ranging cycle (pages 20-21, section 4.6, RWR protocol and TWR slot reservation; page 38, section 9.1.10, Poll message; fig. 8); receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (page 38, response message; fig. 8, ..the tag…. Responding with response message … per the TWR protocol.. response message also sent as broadcasts; the tag being “second UE”) and DWM1001 discloses, in pages 38-39, section 9.1.12, final message, fig. 8, a anchor which receives the Response message will respond to the tag with the final message, as per the TWR protocol; Tx response timestamp field, which also implicitly discloses determining the “First TOA” and two way ranging real time location system DRTLS. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Golsch et al by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, allow system developers to quickly implement an RTLS to suit their particular end application, or add RTLS capability to an existing system as taught by DWM1001.
Regarding claim 11, GOLSCH et al discloses, a first user equipment (UE) for wireless communication (abstract, fig. 1-23), comprising:
a transceiver configured for performing ranging with a plurality of user equipments (UEs) including a second UE (¶ 0063-0064); a memory (¶ 0063-0064); and a processor operatively coupled with the transceiver and the memory (¶ 0063-0064), wherein the processor and the memory are configured to:

receive a slot from each of the plurality of UEs (¶ 0013, 0182, configured to perform two-way ranging using IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot);
the first control period, to indicate the first time slot for transmitting a first ranging signal, the first ranging signal configured for determining a time-of-arrival of the first ranging signal at a second UE (¶ 0007-0008, 0013, 0065, 0182,  each sensor can be assigned a time slot to perform two-way ranging based on a unique identification code of the sensor, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot, ¶ 0065, 0073 and 0079, determine time of arrival data for signals received by multiple sensors);;
transmit, via the transceiver, a first ranging signal in a time slot allocated to the first UE (¶ 0007, 0013, 0015, and 0182, 0193-0194);
receive, from the second UE via the transceiver, a second ranging signal in a time slot allocated to the second UE (¶ 0013, 0182, configured to perform two-way ranging using IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot);
receive, from the second UE via the transceiver, a first time-of-arrival (ToA) of the first ranging signal when received by the second UE (¶ 0007, 0013, 0015, 0182, 0193-0194);
determine a second ToA of the second ranging signal when received by the first UE; and determine a distance between the first UE and the second UE based on the first ToA and the second ToA (¶ 0007, 0013, 0015, and 0182, 0193-0194).
Golsch et al does not specifically disclose in detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle. 
In the same field of endeavor DWM1001 discloses in more detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (page 33-34, Beacon message; data slot map field, which indirectly “indicates the first time slot” by indicating which other slot are occupied; page 20, paragraph 5 that “each anchor listed in the group poll will (assuming it received the group poll) respond by sending a poll message in turn...”.). 
DWM1001 also discloses, transmit, via the transceiver, the first ranging signal in the first time slot in the ranging cycle (pages 20-21, section 4.6, RWR protocol and TWR slot reservation; page 38, section 9.1.10, Poll message; fig. 8); receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (page 38, response message; fig. 8, ..the tag…. Responding with response message … per the TWR protocol.. response message also sent as broadcasts; the tag being “second UE”) and DWM1001 discloses, in pages 38-39, section 9.1.12, final message, fig. 8, a anchor which receives the Response message will respond to the tag with the final message, as per the TWR protocol; Tx response timestamp field, which also implicitly discloses determining the “First TOA” and two way ranging real time location system DRTLS. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Golsch et al by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, allow system developers to quickly implement an RTLS to suit their particular end application, or add RTLS capability to an existing system as taught by DWM1001.
Regarding claim 13, GOLSCH et al discloses, a method of performing ranging at a first user equipment (UE) during a ranging period comprising a first control period, a
ranging cycle comprising a plurality of time slots including a first time slot and a second time slot, and a second control period (abstract, fig. 1 -23), the method comprising:
transmitting the first ranging signal in the first time slot in the ranging cycle; receiving, from a second user equipment (UE), a second ranging signal in the second time slot that is different from the first time slot (¶ 0007, 0013, 0015, 0182, 0193-0194);
determining a first time-of-arrival (ToA) of the second ranging signal when received by the first UE; and transmitting the first ToA in the second control period after the ranging cycle (¶ 0007, 0013, 0015, 0182, 0193-0194).
	Golsch et al does not specifically disclose in detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle. 
In the same field of endeavor DWM1001 discloses in more detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (page 33-34, Beacon message; data slot map field, which indirectly “indicates the first time slot” by indicating which other slot are occupied; page 20, paragraph 5 that “each anchor listed in the group poll will (assuming it received the group poll) respond by sending a poll message in turn...”.). 
DWM1001 also discloses, transmit, via the transceiver, the first ranging signal in the first time slot in the ranging cycle (pages 20-21, section 4.6, RWR protocol and TWR slot reservation; page 38, section 9.1.10, Poll message; fig. 8); receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (page 38, response message; fig. 8, ..the tag…. Responding with response message … per the TWR protocol.. response message also sent as broadcasts; the tag being “second UE”) and DWM1001 discloses, in pages 38-39, section 9.1.12, final message, fig. 8, a anchor which receives the Response message will respond to the tag with the final message, as per the TWR protocol; Tx response timestamp field, which also implicitly discloses determining the “First TOA” and two way ranging real time location system DRTLS. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Golsch et al by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, allow system developers to quickly implement an RTLS to suit their particular end application, or add RTLS capability to an existing system as taught by DWM1001.
Regarding claim 23, GOLSCH et al disclose, a method of performing ranging among a plurality of user equipments (UEs) including a first UE and a second UE (abstract, fig. 1-23), the method comprising:
receiving a slot ID from each of the plurality of UEs (¶ 0007, 0013, 0015, 0182, 0193-0194);
determining an allocation of a plurality of time slots of a ranging cycle based on the respective slot IDs received from the plurality of UEs, such that each of the plurality of UEs is allocated to one or more of the plurality of time slots indicated by the respective slot IDs for transmitting a ranging signal (¶ 0007, 0013, 0015, 0182, 0193-0194);
transmitting a first ranging signal in a time slot allocated to the first UE (¶ 0007, 0013, 0015, 0182, 0193-0194);
receiving, from the second UE, a second ranging signal in a time slot allocated to the second UE (¶ 0007, 0013, 0015, 0182, 0193-0194); receiving, from the second UE, a first time-of-arrival (ToA) of the first ranging signal when received by the second UE (f 0007, 0013, 0015, 0182, 0193-0194);
determining a second ToA of the second ranging signal when received by the first UE (¶ 0007, 0013, 0015, 0182, 0193-0194); and
determining a distance between the first UE and the second UE based on the first ToA and the second ToA (¶ 0007, 0013, 0015, and 0182, 0193-0194).
Golsch et al does not specifically disclose in detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle. 
In the same field of endeavor DWM1001 discloses in more detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (page 33-34, Beacon message; data slot map field, which indirectly “indicates the first time slot” by indicating which other slot are occupied; page 20, paragraph 5 that “each anchor listed in the group poll will (assuming it received the group poll) respond by sending a poll message in turn...”.). 
DWM1001 also discloses, transmit, via the transceiver, the first ranging signal in the first time slot in the ranging cycle (pages 20-21, section 4.6, RWR protocol and TWR slot reservation; page 38, section 9.1.10, Poll message; fig. 8); receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (page 38, response message; fig. 8, ..the tag…. Responding with response message … per the TWR protocol.. response message also sent as broadcasts; the tag being “second UE”) and DWM1001 discloses, in pages 38-39, section 9.1.12, final message, fig. 8, a anchor which receives the Response message will respond to the tag with the final message, as per the TWR protocol; Tx response timestamp field, which also implicitly discloses determining the “First TOA” and two way ranging real time location system DRTLS. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Golsch et al by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, allow system developers to quickly implement an RTLS to suit their particular end application, or add RTLS capability to an existing system as taught by DWM1001.
Regarding claims 4, 16, Golsch et al and DWM1001, discloses in claim 1, further, DWM1001 discloses, wherein the first ranging signal comprises one or more ultra-wideband (UWB) pulses distributed in the first time slot (page 16, section 4.1, Golsch et al see, ¶ 007, 0013, 0182).
Regarding claim 5, 17, Golsch et al and DWM1001, discloses in claim 1, further, DWM1001 discloses, wherein each of the plurality of time slots comprises a guard time (fig. 7, idle time, fig. 8, calc.. location, Golsch et al see, ¶ 007, 0013, 0182).
Regarding claim 6, 18, Golsch et al and DWM1001, discloses in claim 1, further, DWM1001 discloses, wherein the first ranging signal comprises a first ultra-wideband (UWB) signal, and wherein the second ranging signal comprises a second UWB signal that uses same network resources as the first UWB signal ( table 1, UWB channel 5, Golsch et al see, ¶ 007, 0013, 0182, 0193-0194).
Regarding claims 10, 22, Golsch et al and DWM1001, discloses in claim 1, further, DWM1001 discloses, receive, via the transceiver, a plurality of ranging signals from a plurality of user equipments (UEs) including the second UE, the plurality of ranging signals respectively received in distinct time slots of the plurality of time slots in the ranging cycle (page 19, section 4.1, fig. 6, Golsch et al see, ¶ 007, 0013, 0182, 0193-0194).
Regarding claims 12, 24, Golsch et al and DWM1001, discloses in claim 1, further, DWM1001 discloses (section 4.6, twr protocol, which adjusts by difference the values of the two measured TOAs , Golsch et al see, ¶ 007, 0013, 0182, 0193-0194).
Claims 1, 4-6, 10-13, 16-18 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Golsch et al (20180099643) in view of Qi et al (20170041926). 
Regarding claim 1, Golsch et al discloses, a first user equipment (UE), comprising (fig. 1-23): 
a transceiver configured for performing ranging using a ranging period comprising a first control period, a ranging cycle comprising a plurality of time slots including a first time slot and a second time slot, and a second control period (¶  0007, 0013, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot); 
a memory; and a processor operatively coupled with the transceiver and the memory, wherein the processor (¶ 0063-0064) and the memory are configured to: 
transmit, via the transceiver, the first control period, to indicate the first time slot for transmitting a first ranging signal, the first ranging signal configured for determining a time-of-arrival of the first ranging signal at a second UE (¶ 0007-0008, 0013, 0065, 0182,  each sensor can be assigned a time slot to perform two-way ranging based on a unique identification code of the sensor, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot, ¶ 0065, 0073 and 0079, determine time of arrival data for signals received by multiple sensors); 
transmit, via the transceiver, the first ranging signal in the first time slot in the ranging cycle (¶  0007, 0013 and 0182); 
receive, from a second UE via the transceiver, a second ranging signal in the second time slot in the ranging cycle that is different from the first time slot (¶ 0013 and 0182, the at least one sensor includes a first sensor and a second sensor and wherein the first sensor is configured to perform two-way ranging using IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot);
determine a first ToA of the second ranging signal when received by the first UE (¶ 0007, 0013, 0182,  each sensor can be assigned a time slot to perform two-way ranging based on a unique identification code of the sensor, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot, ¶ 0008, 0065, 0073 and 0079, determine time of arrival data for signals received by multiple sensors); and
transmit, via the transceiver, the first ToA in the second control period after the ranging cycle (¶ 0007, 0013, 0182,  each sensor can be assigned a time slot to perform two-way ranging based on a unique identification code of the sensor, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot, ¶ 0008, 0065, 0073 and 0079, determine time of arrival data for signals received by multiple sensors).
Golsch et al does not specifically disclose in detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle. 
In the same field of endeavor DWM1001 discloses in more detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (page 33-34, Beacon message; data slot map field, which indirectly “indicates the first time slot” by indicating which other slot are occupied; page 20, paragraph 5 that “each anchor listed in the group poll will (assuming it received the group poll) respond by sending a poll message in turn...”.). 
DWM1001 also discloses, transmit, via the transceiver, the first ranging signal in the first time slot in the ranging cycle (pages 20-21, section 4.6, RWR protocol and TWR slot reservation; page 38, section 9.1.10, Poll message; fig. 8); receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (page 38, response message; fig. 8, ..the tag…. Responding with response message … per the TWR protocol.. response message also sent as broadcasts; the tag being “second UE”) and DWM1001 discloses, in pages 38-39, section 9.1.12, final message, fig. 8, a anchor which receives the Response message will respond to the tag with the final message, as per the TWR protocol; Tx response timestamp field, which also implicitly discloses determining the “First TOA” and two way ranging real time location system DRTLS. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Golsch et al by specifically adding feature in order to enhance system performance to the device reduces a number of messages needed to determine locations of devices in a given area, allow system developers to quickly implement an RTLS to suit their particular end application, or add RTLS capability to an existing system as taught by DWM1001.
Regarding claim 11, GOLSCH et al discloses, a first user equipment (UE) for wireless communication (abstract, fig. 1-23), comprising:
a transceiver configured for performing ranging with a plurality of user equipments (UEs) including a second UE (¶ 0063-0064); a memory (¶ 0063-0064); and a processor operatively coupled with the transceiver and the memory (¶ 0063-0064), wherein the processor and the memory are configured to:

receive a slot from each of the plurality of UEs (¶ 0013, 0182, configured to perform two-way ranging using IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot);
the first control period, to indicate the first time slot for transmitting a first ranging signal, the first ranging signal configured for determining a time-of-arrival of the first ranging signal at a second UE (¶ 0007-0008, 0013, 0065, 0182,  each sensor can be assigned a time slot to perform two-way ranging based on a unique identification code of the sensor, configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a first designated time slot after the pairing between the communication gateway and the portable device and the second sensor is configured to perform two-way ranging using Bluetooth/IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot, ¶ 0065, 0073 and 0079, determine time of arrival data for signals received by multiple sensors);;
transmit, via the transceiver, a first ranging signal in a time slot allocated to the first UE (¶ 0007, 0013, 0015, 0182, 0193-0194);
receive, from the second UE via the transceiver, a second ranging signal in a time slot allocated to the second UE (¶ 0013, 0182, configured to perform two-way ranging using IR UWB communication with the portable device in a second designated time slot after the pairing between the communication gateway and after the first designated time slot);
receive, from the second UE via the transceiver, a first time-of-arrival (ToA) of the first ranging signal when received by the second UE (¶ 0007, 0013, 0015, 0182, 0193-0194);
determine a second ToA of the second ranging signal when received by the first UE; and determine a distance between the first UE and the second UE based on the first ToA and the second ToA (¶ 0007, 0013, 0015, 0182, 0193-0194).
Golsch et al does not specifically disclose in detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle. 
In the same field of endeavor Qi et al discloses in more detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (fig. 1 -5, ¶ 0026-0029, at operation 224 with the wireless device A 204 transmitting a ranging setup request 224 to the wireless device B 206. The ranging set-up request 224 may include ranging set-up information, and time slots 225, which may include available time slots, and/or requested timeslots. For example, time slots 225 may include (slotl, slot2) as available timeslots with a requested timeslot of (slot2).); and Qi et al also discloses receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (fig. 1 -5, ¶ 0026-0029, at operation 224 with the wireless device A 204 transmitting a ranging setup request 224 to the wireless device B 206. The ranging set-up request 224 may include ranging set-up information, and time slots 225, which may include available time slots, and/or requested timeslots. For example, time slots 225 may include (slotl, slot2) as available timeslots with a requested timeslot of (slot2).). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Golsch et al by specifically adding feature in order to enhance system performance to The apparatus operates with newer protocols and with legacy device protocols. The apparatus responds to the ranging requests from peer devices in an efficient manner. as taught by Qi et al.
Regarding claim 13, GOLSCH et al discloses, a method of performing ranging at a first user equipment (UE) during a ranging period comprising a first control period, a
ranging cycle comprising a plurality of time slots including a first time slot and a second time slot, and a second control period (abstract, fig. 1 -23), the method comprising:
transmitting the first ranging signal in the first time slot in the ranging cycle; receiving, from a second user equipment (UE), a second ranging signal in the second time slot that is different from the first time slot (¶ 0007, 0013, 0015, 0182, 0193-0194);
determining a first time-of-arrival (ToA) of the second ranging signal when received by the first UE; and transmitting the first ToA in the second control period after the ranging cycle (¶ 0007, 0013, 0015, 0182, 0193-0194).
	Golsch et al does not specifically disclose in detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle. 
In the same field of endeavor Qi et al discloses in more detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (fig. 1 -5, ¶ 0026-0029, at operation 224 with the wireless device A 204 transmitting a ranging setup request 224 to the wireless device B 206. The ranging set-up request 224 may include ranging set-up information, and time slots 225, which may include available time slots, and/or requested timeslots. For example, time slots 225 may include (slotl, slot2) as available timeslots with a requested timeslot of (slot2).); and Qi et al also discloses receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (fig. 1 -5, ¶ 0026-0029, at operation 224 with the wireless device A 204 transmitting a ranging setup request 224 to the wireless device B 206. The ranging set-up request 224 may include ranging set-up information, and time slots 225, which may include available time slots, and/or requested timeslots. For example, time slots 225 may include (slotl, slot2) as available timeslots with a requested timeslot of (slot2).). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Golsch et al by specifically adding feature in order to enhance system performance to The apparatus operates with newer protocols and with legacy device protocols. The apparatus responds to the ranging requests from peer devices in an efficient manner. as taught by Qi et al.
Regarding claim 23, GOLSCH et al disclose, a method of performing ranging among a plurality of user equipments (UEs) including a first UE and a second UE (abstract, fig. 1-23), the method comprising:
receiving a slot ID from each of the plurality of UEs (¶ 0007, 0013, 0015, 0182, 0193-0194);
determining an allocation of a plurality of time slots of a ranging cycle based on the respective slot IDs received from the plurality of UEs, such that each of the plurality of UEs is allocated to one or more of the plurality of time slots indicated by the respective slot IDs for transmitting a ranging signal (¶ 0007, 0013, 0015, 0182, 0193-0194);
transmitting a first ranging signal in a time slot allocated to the first UE (¶ 0007, 0013, 0015, 0182, 0193-0194);
receiving, from the second UE, a second ranging signal in a time slot allocated to the second UE (¶ 0007, 0013, 0015, 0182, 0193-0194); receiving, from the second UE, a first time-of-arrival (ToA) of the first ranging signal when received by the second UE (f 0007, 0013, 0015, 0182, 0193-0194);
determining a second ToA of the second ranging signal when received by the first UE (¶ 0007, 0013, 0015, 0182, 0193-0194); and
determining a distance between the first UE and the second UE based on the first ToA and the second ToA (¶ 0007, 0013, 0015, and 0182, 0193-0194).
Golsch et al does not specifically disclose in detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle. 
In the same field of endeavor Qi et al discloses in more detail, transmit, via the transceiver, a first slot ID in the first control period, to indicate the first time slot for transmitting a first ranging signal in the ranging cycle (fig. 1 -5, ¶ 0026-0029, at operation 224 with the wireless device A 204 transmitting a ranging setup request 224 to the wireless device B 206. The ranging set-up request 224 may include ranging set-up information, and time slots 225, which may include available time slots, and/or requested timeslots. For example, time slots 225 may include (slotl, slot2) as available timeslots with a requested timeslot of (slot2).); and Qi et al also discloses receive, from a second user equipment (UE) via the transceiver, a second ranging signal in the second time slot that is different from the first time slot (fig. 1 -5, ¶ 0026-0029, at operation 224 with the wireless device A 204 transmitting a ranging setup request 224 to the wireless device B 206. The ranging set-up request 224 may include ranging set-up information, and time slots 225, which may include available time slots, and/or requested timeslots. For example, time slots 225 may include (slotl, slot2) as available timeslots with a requested timeslot of (slot2).). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Golsch et al by specifically adding feature in order to enhance system performance to The apparatus operates with newer protocols and with legacy device protocols. The apparatus responds to the ranging requests from peer devices in an efficient manner. as taught by Qi et al.
Regarding claims 4, 16, Golsch et al and Qi, discloses in claim 1, further, Golsch et al discloses, wherein the first ranging signal comprises one or more ultra-wideband (UWB) pulses distributed in the first time slot ( ¶ 0007, 0013, 0015, 0182, 0193-0194, Qi et al see, ¶ ¶ 0026-0029).
Regarding claim 5, 17, Golsch et al and Qi, discloses in claim 1, further, Golsch et al discloses, wherein each of the plurality of time slots comprises a guard time (¶ 0007, 0013, 0015, 0182, 0193-0194, Qi et al see, ¶ ¶ 0026-0029).
Regarding claim 6, 18, Golsch et al and Qi, discloses in claim 1, further, Golsch et al discloses, wherein the first ranging signal comprises a first ultra-wideband (UWB) signal, and wherein the second ranging signal comprises a second UWB signal that uses same network resources as the first UWB signal ( ¶ 0007, 0013, 0015, 0182, 0193-0194, Qi et al see, ¶ ¶ 0026-0029).
Regarding claims 10, 22, Golsch et al and Qi, discloses in claim 1, further, Golsch et al discloses, receive, via the transceiver, a plurality of ranging signals from a plurality of user equipments (UEs) including the second UE, the plurality of ranging signals respectively received in distinct time slots of the plurality of time slots in the ranging cycle (¶ 0007, 0013, 0015, 0182, 0193-0194, Qi et al see, ¶ ¶ 0026-0029).
Regarding claims 12, 24, Golsch et al and Qi, discloses in claim 1, further, Golsch et al discloses (¶ 0007, 0013, 0015, 0182, 0193-0194, Qi et al see, ¶ ¶ 0026-0029).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAWAR IQBAL whose telephone number is (571)272-7909.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAWAR IQBAL/Primary Examiner, Art Unit 2643